UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 001-09383 WESTAMERICA BANCORPORATION (Exact Name of Registrant as Specified in Its Charter) CALIFORNIA (State or Other Jurisdiction of Incorporation or Organization) 94-2156203 (I.R.S. Employer Identification No.) 1, SAN RAFAEL, CALIFORNIA (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code (707) 863-6000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer R Accelerated filer £ Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date: Title of Class Shares outstanding as of July 25, 2011 Common Stock, No Par Value TABLE OF CONTENTS Page Forward Looking Statements 3 PART I - FINANCIAL INFORMATION Item 1 Financial Statement 4 Notes to Unaudited Condensed Consolidated Financial Statements 8 Financial Summary 30 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3 Quantitative and Qualitative Disclosures about Market Risk 50 Item 4 Controls and Procedures 50 PART II - OTHER INFORMATION Item 1 Legal Proceedings 50 Item 1ARisk Factors 50 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 51 Item 3 Defaults upon Senior Securities 51 Item 4 Reserved 51 Item 5 Other Information 51 Item 6 Exhibits 51 Signatures 52 Exhibit Index 53 Exhibit 31.1 - Certification of Chief Executive Officer pursuant to Securities Exchange Act Rule 13a-14(a)/15d-14(a) 54 Exhibit 31.2 - Certification of Chief Financial Officer pursuant to Securities Exchange Act Rule 13a-14(a)/15d-14(a) 55 Exhibit 32.1 - Certification of Chief Executive Officer Required by 18 U.S.C. Section 1350 56 Exhibit 32.2 - Certification of Chief Financial Officer Required by 18 U.S.C. Section 1350 57 - 2 - FORWARD-LOOKING STATEMENTS This report on Form 10-Q contains forward-looking statements about Westamerica Bancorporation for which it claims the protection of the safe harbor provisions contained in the Private Securities Litigation Reform Act of 1995. Examples of forward-looking statements include, but are not limited to: (i)projections of revenues, expenses, income or loss, earnings or loss per share, the payment or nonpayment of dividends, capital structure and other financial items; (ii)statements of plans, objectives and expectations of the Company or its management or board of directors, including those relating to products or services; (iii)statements of future economic performance; and (iv)statements of assumptions underlying such statements.Words such as "believes", "anticipates", "expects", "intends", "targeted", "projected", "continue", "remain", "will", "should", "may" and other similar expressions are intended to identify forward-looking statements but are not the exclusive means of identifying such statements. These forward-looking statements are based on Management’s current knowledge and belief and include information concerning the Company’s possible or assumed future financial condition and results of operations. A number of factors, some of which are beyond the Company’s ability to predict or control, could cause future results to differ materially from those contemplated. These factors include but are not limited to (1) the length and severity of current and potential future difficulties in the national and California economies and the effects of federal government efforts to address those difficulties; (2)liquidity levels in capital markets; (3) fluctuations in asset prices including, but not limited to stocks, bonds, real estate, and commodities; (4)the effect of acquisitions and integration of acquired businesses; (5) economic uncertainty created by terrorist threats and attacks on the United States, the actions taken in response, and the uncertain effect of these events on the national and regional economies; (6) changes in the interest rate environment; (7) changes in the regulatory environment; (8) competitive pressure in the banking industry; (9) operational risks including data processing system failures or fraud; (10) volatility of interest rate sensitive loans, deposits and investments; (11) asset/liability management risks and liquidity risks; (12) the effect of natural disasters, including earthquakes, fire, and other disasters, on the uninsured value of loan collateral, the financial condition of debtors and issuers of investment securities, the economic conditions affecting the Company’s market place, and commodities and asset values, and (13) changes in the securities markets. The Company undertakes no obligation to update any forward-looking statements in this report. The reader is directed to the Company's annual report on Form 10-K for the year ended December 31, 2010, for further discussion of factors which could affect the Company's business and cause actual results to differ materially from those expressed in any forward-looking statement made in this report. The Company undertakes no obligation to update any forward-looking statements in this report. - 3 - PART I - FINANCIAL INFORMATION Item 1Financial Statements WESTAMERICA BANCORPORATION CONSOLIDATED BALANCE SHEETS (unaudited) At June 30, At December 31, (In thousands) Assets: Cash and due from banks $ $ Money market assets - Investment securities available for sale Investment securities held to maturity, with fair values of: $687,326 at June 30, 2011, $594,711 at December 31, 2010 Purchased covered loans Purchased non-covered loans Originated loans Allowance for loan losses ) ) Total loans Non-covered other real estate owned Covered other real estate owned Premises and equipment, net Identifiable intangibles, net Goodwill Other assets Total Assets $ $ Liabilities: Deposits Noninterest bearing deposits $ $ Interest bearing deposits Total deposits Short-term borrowed funds Federal Home Loan Bank advances Debt financing and notes payable Other liabilities Total Liabilities Shareholders' Equity: Common stock (no par value), authorized - 150,000 shares Issued and outstanding: 28,540 at June 30, 2011, 29,090 at December 31, 2010 Deferred compensation Accumulated other comprehensive income Retained earnings Total Shareholders' Equity Total Liabilities andShareholders' Equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. - 4 - WESTAMERICA BANCORPORATION CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three months ended Six months ended June 30, June 30, (In thousands, except per share data) Interest and Fee Income: Loans $ Money market assets and funds sold - - - 1 Investment securities available for sale Investment securities held to maturity Total Interest and Fee Income Interest Expense: Deposits Short-term borrowed funds 47 Federal Home Loan Bank advances 52 Debt financing and notes payable Total Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income After Provision For Loan Losses Noninterest Income: Service charges on deposit accounts Merchant processing services Debit card fees ATM processing fees Trust fees Financial services commissions Other Total Noninterest Income Noninterest Expense: Salaries and related benefits Occupancy Outsourced data processing services Settlements - 23 Amortization of identifiable intangibles Professional fees Furniture and equipment Courier service FDIC insurance assessments Other Total Noninterest Expense Income Before Income Taxes Provision for income taxes Net Income $ Average Common Shares Outstanding Diluted Average Common Shares Outstanding Per Common Share Data: Basic earnings $ Diluted earnings Dividends paid See accompanying notes to unaudited condensed consolidated financial statements. - 5 - WESTAMERICA BANCORPORATION CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY AND COMPREHENSIVE INCOME (unaudited) Common Accumulated Shares Common Deferred Comprehensive Retained Outstanding Stock Compensation Income Earnings Total (In thousands) Balance, December 31, 2009 $ Comprehensive income Net income for the period Other comprehensive income, net of tax: Increase in net unrealized gains on securities available for sale Post-retirement benefit transition obligation amortization 18 18 Total comprehensive income Exercise of stock options Stock option tax benefits Restricted stock activity 7 Stock based compensation Stock awarded to employees 1 77 77 Purchase and retirement of stock ) Dividends ) ) Balance, June 30, 2010 $ Balance, December 31, 2010 $ Comprehensive income Net income for the period Other comprehensive income, net of tax: Increase in net unrealized gains on securities available for sale Post-retirement benefit transition obligation amortization 18 18 Total comprehensive income Exercise of stock options 74 Stock option tax benefits 28 28 Restricted stock activity 15 Stock based compensation Stock awarded to employees 1 58 58 Purchase and retirement of stock ) Dividends ) ) Balance, June 30, 2011 $ See accompanying notes to unaudited condensed consolidated financial statements. - 6 - WESTAMERICA BANCORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) For the six months ended June 30, (In thousands) Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Loan loss provision Net amortization of deferred loan (fees) cost ) 28 (Increase) decrease in interest income receivable ) Decrease in other assets Increase in income taxes payable Increase in net deferred tax asset ) ) Decrease in interest expense payable ) (1 ) Increase (decrease) in other liabilities ) Stock option compensation expense Stock option tax benefits ) ) Gain on sale of other assets ) ) Net gain on sale of premises and equipment ) ) Originations of mortgage loans for resale ) ) Net proceeds from sale of mortgage loans originated for resale 93 Net gain on sale of foreclosed assets ) ) Write-down of foreclosed assets Net Cash Provided by Operating Activities Investing Activities: Net repayments of loans Proceeds from FDIC loss-sharing indemnification Purchases of investment securities available for sale ) ) Purchases of investment securities held to maturity ) - Proceeds from maturity/calls of securities available for sale Proceeds from maturity/calls of securities held to maturity Net change in FRB/FHLB* securities ) Proceeds from sale of foreclosed assets Purchases of premises and equipment ) ) Proceeds from sale of premises and equipment Net Cash Provided by Investing Activities Financing Activities: Net change in deposits ) ) Net change in short-term borrowings and FHLB advances ) ) Exercise of stock options Stock option tax benefits 28 Repurchases/retirement of stock ) ) Dividends paid ) ) Net Cash Used in Financing Activities ) ) Net Change In Cash and Due from Banks ) ) Cash and Due from Banks at Beginning of Period Cash and Due from Banks at End of Period $ $ Supplemental Cash Flow Disclosures: Supplemental disclosure of non cash activities: Loan collateral transferred to other real estate owned $ $ Supplemental disclosure of cash flow activities: Interest paid for the period Income tax payments for the period See accompanying notes to unaudited condensed consolidated financial statements. * Federal Reserve Bank/Federal Home Loan Bank ("FRB/FHLB") - 7 - NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1: Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission. The results of operations reflect interim adjustments, all of which are of a normal recurring nature and which, in the opinion of Management, are necessary for a fair presentation of the results for the interim periods presented. The interim results for the three and six months ended June 30, 2011 and 2010 are not necessarily indicative of the results expected for the full year. These unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements and accompanying notes as well as other information included in the Company's Annual Report on Form 10-K for the year ended December 31, 2010. The Company has evaluated events and transactions subsequent to the balance sheet date. Based on this evaluation, the Company is not aware of any events or transactions that occurred subsequent to the balance sheet date but prior to filing that would require recognition or disclosure in its consolidated financial statements. Note 2: Accounting Policies The Company’s accounting policies are discussed in Note 1 to the audited consolidated financial statements included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010.Certain amounts in prior periods have been reclassified to conform to the current presentation. Nonmarketable Equity Securities.Nonmarketable equity securities include securities that are not publicly traded and securities acquired for various purposes, such as to meet regulatory requirements (for example, Federal Home Loan Bank and Federal Reserve stock).These securities are accounted for under the cost method and are included in other assets.The Company reviews those assets accounted for under the cost method at least quarterly for possible declines in value that are considered “other than temporary”.The Company’s review typically includes an analysis of the facts and circumstances of each investment, the expectations for the investment’s cash flows and capital needs, the viability of its business model and exit strategy.The asset value is reduced when a decline in value is considered to be other than temporary.The Company recognizes the estimated loss as a loss from equity investments in noninterest income. Certain accounting policies underlying the preparation of these financial statements require Management to make estimates and judgments. These estimates and judgments may significantly affect reported amounts of assets and liabilities, revenues and expenses, and disclosures of contingent assets and liabilities. Management exercises judgment to estimate the appropriate level of the allowance for credit losses and the acquisition date fair value of purchased loans, which are discussed in the Company’s accounting policies. As described in Note 3 below, Westamerica Bank (“Bank”) acquired assets and assumed liabilities of the former Sonoma Valley Bank (“Sonoma”) on August 20, 2010. The acquired assets and assumed liabilities were measured at estimated fair values, as required by Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) 805, Business Combinations. Management made significant estimates and exercised significant judgment in accounting for the acquisition. Management judgmentally measured loan fair values based on loan file reviews (including borrower financial statements and tax returns), appraised collateral values, expected cash flows, and historical loss factors. Repossessed loan collateral was primarily valued based upon appraised collateral values. The Bank also recorded an identifiable intangible asset representing the value of the core deposit customer base of Sonoma based on Management’s evaluation of the cost of such deposits relative to alternative funding sources. In determining the value of the identifiable intangible asset, Management used significant estimates including average lives of depository accounts, future interest rate levels, the cost of servicing various depository products, and other significant estimates. Management used quoted market prices to determine the fair value of investment securities and FHLB advances. The acquired assets of Sonoma include loans; such loans are not indemnified by the Federal Deposit Insurance Corporation (FDIC).However, on February 6, 2009, the Bank acquired loans in a business combination that are indemnified by the FDIC, as described in Note 2 to the audited consolidated financial statements included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010.Pursuant to acquisition accounting, the loans in each business combination were measured at their estimated fair value at the respective acquisition date.This method of measuring the carrying value of purchased loans differs from loans originated by the Company, and as such, the Company identifies purchased loans not indemnified by the FDIC as “Purchased Non-covered Loans” and purchased loans indemnified by the FDIC as “Purchased Covered Loans.” - 8 - Loans originated by the Company are measured at the principal amount outstanding, net of unearned discount and unamortized deferred fees and costs.These loans are identified as “Originated Loans.” Recently Adopted Accounting Standards FASB Accounting Standards Update (ASU) 2011-02, A Creditor’s Determination of Whether a Restructuring is a Troubled Debt Restructuring, was issued April 2011 providing additional guidance for creditors in determining whether a creditor has granted a concession and whether a debtor is experiencing financial difficulties for purposes of determining whether a restructuring constitutes a troubled debt restructuring.The provisions of this standard are effective for the first interim or annual period beginning on or after June 15, 2011 with early adoption permissible, and should be applied retrospectively to the beginning of the annual period of adoption. The Company early adopted the provisions of this standard effective April 1, 2011 with retrospective application to January 1, 2011. One troubled debt restructuring was identified as a result of the adoption of this Update as disclosed in Note 5. FASB ASU 2011-01,Deferral of the Effective Date of Disclosures about Troubled Debt Restructurings in Update No. 2010-20 (Topic 310), was issued January 2011 deferring the new disclosure requirements (paragraphs 310-10-50-31 through 50-34 of the FASB Accounting Standards Codification) about troubled debt restructurings to be concurrent with the effective date of the guidance for determining what constitutes a troubled debt restructuring, as presented in proposed Accounting Standards Update, Receivables (Topic 310): Clarifications to Accounting for Troubled Debt Restructurings by Creditors. As a result of the issuance of Update 2011-02, the provisions of Update 2011-01 are effective for the first interim or annual period beginning on or after June 15, 2011 or July 1, 2011 for the Company, and should be applied retrospectively to the beginning of the annual period of adoption. The Company adopted the Update concurrent with ASU 2011-02. Recently Issued Accounting Standards FASB ASU 2011-03, Reconsideration of Effective Control for Repurchase Agreements, was issued April 2011 addressing the accounting for repurchase agreements and other agreements that both entitle and obligate a transferor to repurchase or redeem financial assets before their maturity.The amendments remove from the assessment of effective control (1) the criterion requiring the transferor to have the ability to repurchase or redeem the financial assets on substantially the agreed terms, even in the event of default by the transferee, and (2) the collateral maintenance implementation guidance related to that criterion.The provisions of this Update are effective for the first interim or annual period beginning on or after December 15, 2011, and should be applied prospectively to transactions or modifications of existing transactions that occur on or after the effective date.Management does not expect the adoption of the Update to have a material effect on the Company’s financial statements at the date of adoption. FASB ASU 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs, was issued May 2011 as a result of the FASB and International Accounting Standards Board’s (IASB) goal to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. generally accepted accounting principles and International Financial Reporting Standards. The provisions of this Update are effective during the interim or annual periods beginning after December 15, 2011, and are to be applied prospectively.Management does not expect the adoption of the Update to have a material effect on the Company’s financial statements at the date of adoption. FASB ASU 2011-05, Presentation of Comprehensive Income, was issued June 2011 requiring that all nonowner changes in stockholders’ equity be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements.This Update also requires that reclassification adjustments for items that are reclassified from other comprehensive income to net income be presented on the face of the financial statements.The provisions of this Update are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011, and are to be applied retrospectively.Early adoption is permitted.Management does not expect the adoption of the Update to have a material effect on the Company’s financial statements at the date of adoption. - 9 - Note 3:Acquisition On August 20, 2010, the Bank purchased substantially all the assets and assumed substantially all the liabilities of Sonoma from the FDIC, as Receiver of Sonoma. Sonoma operated 3 commercial banking branches within Sonoma County, California. The FDIC took Sonoma under receivership upon Sonoma’s closure by the California Department of Financial Institutions at the close of business August 20, 2010. Westamerica Bank purchased substantially all of Sonoma’s net assets at a discount of $43,000 thousand and paid a $5,008 thousand deposit premium. The Sonoma acquisition was accounted for under the purchase method of accounting in accordance with FASB ASC 805, Business Combinations. The statement of net assets acquired as of August 20, 2010 and the resulting bargain purchase gain are presented in the following table. The purchased assets and assumed liabilities were recorded at their respective acquisition date fair values, and identifiable intangible assets were recorded at fair value. Fair values are preliminary and subject to refinement for up to one year after the closing date of a merger as information relative to closing date fair values becomes available. A “bargain purchase” gain totaling $178 thousand resulted from the acquisition and is included as a component of noninterest income on the statement of income. The amount of the gain is equal to the amount by which the fair value of assets purchased exceeded the fair value of liabilities assumed. Sonoma’s results of operations prior to the acquisition are not included in Westamerica’s statement of income. Statement of Net Assets Acquired (at fair value) At August 20, 2010 (In thousands) Assets Cash and due from banks $ Money market assets Securities Loans Other real estate owned Core deposit intangible Other assets Total Assets $ Liabilities Deposits Federal Home Loan Bank advances Other liabilities Total Liabilities Net assets acquired $ Statement of Net Assets Acquired (at fair value) At August 20, 2010 (In thousands) Sonoma Valley Bank tangible shareholder's equity $ Adjustments to reflect assets acquired and liabilities assumed at fair value: Cash payment from FDIC Loans and leases, net ) Other real estate owned ) Other assets ) Core deposit intangible Deposits ) Federal Home Loan Bank advances ) Other liabilities ) Gain on acquisition $ - 10 - Note 4:Investment Securities The amortized cost, unrealized gains and losses accumulated in other comprehensive income, and fair value of the available for sale investment securities portfolio follows: Investment securities available for sale At June 30, 2011 Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value (In thousands) U.S. Treasury securities $ $
